Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 15 is pending in the instant application.
Claim 15 is examined herein.
Response to arguments of 28 March 2022
Applicant’s arguments (Remarks of 28 March 2022, pages 2-3) against the rejection of claim 15 under 35 U.S.C. 103 over Von Nussbaum, in view of Grady, have been considered. 
Applicant argues (page 2, last paragraph) that the application provides ample data for the compound of claim 15, i.e. the compound of Example 5 to support the method of the claim. Applicant argues that working example B-1a) examines whether Neutrophil Elastase (NE) inhibitors can effectively improve Elastase-induced healing delay in an in vitro model of epithelial healing: it was found that the reepithelialization-impairing effect with 7.5 pg/mL of human neutrophil elastase (i.e. concentrations as present also in exudates from chronic wounds) can be almost entirely corrected by adding compounds of Example 1 (i.e., (4S)-4-[4-Cyano-2-(methylsulfonyl)phenyl]-6-methyl-2-oxo-1-[3- (trifluoromethyl)phenyl]-1,2,3,4-tetrahydropyrimidine-5-carbonitrile), Example 3 (i.e., (4S)-4-[4- Cyano-2-(methylsulfonyl)phenyl]-6-methyl-3-(methylsulfonyl)-2-oxo-1-[3- (trifluoromethyl)phenyl]-1,2,3,4-tetrahydropyrimidine-5-carbonitrile) or Example 5. 
In response, the examiner acknowledges Applicant’s data in the Specification, including the data in Table 1, page 31, Specification, which is reproduced on page 3, Remarks of 28 March 2022. 
However, the data (Table 1, Remarks of 28 March 2022, page 3) for compound Example 5, which is the compound of instant claim 15, shows similar IC50 (2.71 x 10-8 M) in comparison to compounds Example 1 (IC50 = 3.87 x 10-8 M) and compound Example 3 (IC50 = 5.74 x 10-8 M).
Contrary to Applicant’s argument (page 3, first paragraph) that compound Example 5 of instant claim 15 has unexpected beneficial effect when compared to structurally related compounds Example 1 or Example 3, the examiner’s position is that a 1.5 to 2-fold difference in IC50 value in an in vitro assay may be within experimental error and does not constitute unexpected results in treating chronic wound.
Further, Von Nussbaum teaches that the compound of instant claim 15 is an inhibitor of human neutrophil elastase (HNE) with an IC50 value of < 0.3 nM (in vitro assay, Table A, column 182, line 34), and excellent bioavailability (after incubation with rat hepatocytes Fmax = 87%, Table B, column 184), thus is a lead compound; it is useful to treat diseases such as, for example, wound healing in particular in the case of chronic wounds (column 36, lines 64-65), and useful to treat (column 35, lines 57-59) diseases such diabetes and diabetic sequelae. Thus, there is a clear expectation that administration of this compound in a method of treating chronic wound such as diabetic sequelae/diabetic ulcer on the extremities, will result in therapeutic effect.
For all these reasons, the rejection of claim 15 under 35 U.S.C. 103 over Von Nussbaum, in view of Grady, is herein maintained and is reproduced below.
For the same reason, the rejections of claim 15 on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 8,288,402 and over claims 1-15 of U.S. Patent No. 9,174,997 are herein maintained, and are reproduced below.
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Von Nussbaum et al. (US 8,288,402 of 16 October 2012, cited in IDS), in view of Grady (US 6,638,909 of 28 October 2003, cited in IDS).
Von Nussbaum (US 8,288,402) teaches that compound Example 33 (column 96, lines 5-25)
    PNG
    media_image1.png
    258
    234
    media_image1.png
    Greyscale

is an inhibitor of human neutrophil elastase (HNE) with an IC50 value of < 0.3 nM (in vitro assay, Table A, column 182, line 34); the compound has excellent bioavailability (after incubation with rat hepatocytes Fmax = 87%, Table B, column 184).
Oral administration is preferred (column 41, line 48).
Von Nussbaum teaches that the compounds of the invention are useful to treat a number of diseases such as, for example, wound healing in particular in the case of chronic wounds (column 36, lines 64-65).
Von Nussbaum also lists (column 35, lines 57-59) diabetes and diabetic sequelae as diseases that can be treated with the compounds of the invention.
Von Nussbaum does not specifically teach a method of treatment of a diabetic ulcer of the extremities with compound Example 33.

Grady (US 6,638,909) teaches that inhibitors of human neutrophil elastase (column 2, lines 7-13) are useful to treat a chronic wound selected from diabetic ulcers, venous ulcers, pressure sores (column 1, lines 56-58, also claim 1).
Grady teaches that the inhibitor of HNE improves healing of chronic wounds by inhibiting the human neutrophil elastase in the wound (column 2, lines 8-9), and that inhibition of human neutrophil elastase shifts the balance between tissue formation and tissue destruction in favor of wound healing (column 2, lines 10-13).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Von Nussbaum and Grady to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer a HNE inhibitor such as (4S)-4-[4-Cyano-2-(methylsulfonyl)phenyl]-3,6-dimethyl- 2-oxo-1-[3-(trifluoromethyl )phenyl]-1,2,3,4-tetrahydropyrimidine-5-carbonitrile taught by Von Nussbaum, to treat a diabetic ulcer of the extremities, because Von Nussbaum broadly teaches that the compound is useful to treat wound healing, in particular chronic wounds, and is useful to treat diabetes and diabetic sequelae, and Grady teaches that HNE inhibitors are effective to treat diabetic ulcers. Therefore, a person of ordinary skill in the art would have administered HNE inhibitor compound Example 33 disclosed  by Von Nussbaum in a method for treating diabetic ulcer/diabetic foot ulcer, with the expectation of achieving a therapeutic effect.  
The person of ordinary skill in the art would have been motivated to administer HNE inhibitor compound Example 33 disclosed by Von Nussbaum orally, because Von Nussbaum teaches oral administration of the compounds of the invention as preferred route of administration.
As such, claim 15 is rejected as prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,288,402 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 8,288,402 render obvious the instant claim.
Claims 1-9 of U.S. Patent No. 8,288,402 are drawn to a genus of dihydropyrimidinones encompassing (4S)-4-[4-Cyano-2-(methylsulfonyl)phenyl]-3,6-dimethyl- 2-oxo-1-[3-(trifluoromethyl)phenyl]- 1,2,3,4-tetrahydropyrimidine-5-carbonitrile, the compound of instant claim 15. Further, the Specification of U.S. Patent No. Patent No. 8,288,402 teaches that these compounds are useful to treat wound healing in particular in the case of chronic wounds, and are useful to treat diabetes and diabetic sequelae.
It would have been obvious to administer (4S)-4-[4-Cyano-2-(methylsulfonyl)phenyl]-3,6-dimethyl- 2-oxo-1-[3-(trifluoromethyl)phenyl]-1,2,3,4-tetrahydropyrimidine-5-carbonitrile
of claims 1-9 of U.S. Patent No. 8,288,402, in a method of treating a chronic wound which is a diabetic ulcer of the extremities (also encompassed by the genus of diabetic sequelae), with the expectation of achieving therapeutic effect. 
As such, instant claim 15 is rendered obvious at least by claims 1-9 of U.S. Patent No. 8,288,402.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,174,997 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 9,174,997 render obvious the instant claim.
Claims 1-15 of U.S. Patent No. 9,174,997 are drawn to a method of promoting wound healing with a compound of formula (I), where compounds of formula (I) are dihydropyrimidinones encompassing (4S)-4-[4-Cyano-2-(methylsulfonyl)phenyl]-3,6-dimethyl- 2-oxo-1-[3-(trifluoromethyl )phenyl]-1,2,3,4-tetrahydropyrimidine-5-carbonitrile, the compound of instant claim 15 (recited in claim 13 of U.S. Patent No. 9,174,997). 
It would have been obvious to administer (4S)-4-[4-Cyano-2-(methylsulfonyl)phenyl]-3,6-dimethyl-2-oxo-1-[3-(trifluoromethyl)phenyl]-1,2,3,4-tetrahydropyrimidine-5-carbonitrile
of claims 1-15 of U.S. Patent No. 9,174,997, known to promote wound healing, in a method of treating a chronic wound which is a diabetic ulcer of the extremities, which is a subtype of wound/chronic wound, with the expectation of achieving therapeutic effect. 
As such, instant claim 15 is rendered obvious at least by claims 1-15 of U.S. Patent No. 9,174,997.

Conclusion
Claim 15 is rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627